DETAILED ACTION
This action is responsive to the amendments filed 2/17/2021.
Claims 1-10, 13-18 and 20-23 are pending. Claims 1, 6-8, 10, 13-15 and 17 are currently amended. Claims 11, 12 and 19 are canceled, and Claims 21-23 are new.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10, 13-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dettinger, et al., U.S. PGPUB No. 2011/0270856 (“Dettinger”), in view of Fink, et al., U.S. PGPUB No. 2014/0343921 (“Fink”).

retrieving an electronic document during a computing session maintained for a user of a computer system ([0018] describes a user submitting research content to a managed research domain); 
determining context information related to the computing session; selecting at least one annotator from a set of annotators based on the context information, the at least one annotator comprising data describing a set of rules for annotating content of the electronic document ([0019] describes that a domain is determined for a document and domain specific annotators used to parse and evaluate the content of the document); and 
associating the selected annotator with the electronic document, wherein said associating is specific to the user ([0060] describes that a submitted document can be re-annotated using the annotators, thereby indicating annotators are associated with a document as they are used repeatedly. [0062] describes that results can be communicated to an author of a document, thereby associating the document annotators to the user as well).
Dettinger, in view of Fink teaches wherein the context information is obtained, in part, by analyzing, using natural language processing, text of electronic documents and applications currently opened by the user during the computing session; generating, based on the context information, an interest score for each annotator of a set of annotators that correlates to the 
Dettinger generally teaches selecting annotators based on context, as described above. Fink teaches a system and method for natural language processing. [0021]-[0022] describe that a user opens and edits documents in interfaces using system software. These documents, including webpages, PDFs, emails, blog posts, etc. can be stored along with determined demographics for the documents and their authors. [0023] describes that text of these documents is analyzed to determine the demographic information, along with the stored demographic information from other documents. [0027] describes that each of a plurality of annotator algorithms has a demographic score, which is compared to the demographic score associated with a document. If the score of an annotator is within the threshold range corresponding to the demographics of the document author, the annotator algorithm can be selected to annotate the document.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Fink with Dettinger. Accounting for the characteristics of document authors in selecting annotator algorithms improves the quality of the annotations produced for a document. Therefore, one of skill in the art would seek to combine this aspect of Fink with the teachings of Dettinger, in order to improve the functioning of the annotation system described therein.

With regard to Claim 3, Dettinger teaches storing associations between a plurality of electronic documents and respective annotations for each of the plurality of electronic documents in a document repository, wherein the respective annotations are related to the respective context information, and wherein selecting the at least one annotator comprises querying the document repository. [0046] describes that annotators are stored in storage as part of the system that stores documents. [0021]-[0022] describe that submitted documents include references to other documents, where documents that reference one another are linked in storage as part of a particular research domain.
With regard to Claim 4, Dettinger teaches processing the electronic document using the selected annotator; and providing at least part of the processed electronic document. [0019] describes that a submitted research document is processed by the selected annotators, which then provides the document to the repository where it can be accessed by authors and researchers.
Claim 17 recites a system which carries out the method of Claim 4, and is similarly rejected.
With regard to Claim 5, Dettinger teaches that providing the processed electronic document further comprises providing annotated content of the processed electronic document. [0020] describes that the output of the annotators is stored with the document in the repository.

[0025] describes that a document analysis program carries out the process for a document in storage. [0027] describes that each of a plurality of annotator algorithms has a demographic score, which is compared to the demographic score associated with a document. If the score of an annotator is within the threshold range corresponding to the demographics of the document author, the annotator algorithm can be selected to annotate the document. Therefore, multiple documents are processed thusly by the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Fink with Dettinger. Accounting for the characteristics of document authors in selecting annotator algorithms improves the quality of the annotations produced for a document. Therefore, one of skill in the art would seek to combine this aspect of Fink with the teachings of Dettinger, in order to improve the functioning of the annotation system described therein.
With regard to Claim 7, Fink teaches processing, in response to a portion of the selected second annotator for the second electronic document being different from the one or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Fink with Dettinger. Accounting for the characteristics of document authors in selecting annotator algorithms improves the quality of the annotations produced for a document. Therefore, one of skill in the art would seek to combine this aspect of Fink with the teachings of Dettinger, in order to improve the functioning of the annotation system described therein.
Claim 15 recites a medium having instructions which are executed to carry out the method of Claim 7, and is similarly rejected.
With regard to Claim 8, Fink teaches providing, in response to retrieving the second electronic document and the selected second annotator being the same as the one or more annotators selected for the electronic document, the at least part of the processed electronic document. [0030] describes that the system can output a processed document with the annotations applied thereto. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Fink with Dettinger, to improve the quality of the annotation process.

Claim 16 recites a medium having instructions which are executed to carry out the method of Claim 9, and is similarly rejected. Claim 18 recites a system which carries out the method of Claim 9, and is likewise rejected.
With regard to Claim 10, Fink teaches the context information of the another user does not comprise at least part of the determined context information, the method further comprising: determining context information related to generating, based on the context information related to the computing session of the another user, a third interest score for each annotator of a third set of annotators that correlates to the determined context information of the another user; comparing the third interest score for each annotator of the third set of annotators to the predetermined interest threshold; selecting, in response to the predetermined interest threshold being met for at least one annotator of the third set of annotators, a third annotator from the third set of annotators, the third annotator comprising data describing a third set of rules for annotating content of the electronic document; associating the selected third annotator with the electronic document, wherein said associating 
Fink teaches at [0022] that more than one author has documents stored in the storage. Documents processed as described at [0027] can have different authors with different demographics, and therefore can have different annotator algorithms selected therefor. [0030] describes that the system can output a processed document with the annotations applied thereto. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Fink with Dettinger, to improve the quality of the annotation process.
With regard to Claim 13, Dettinger teaches storing the selected one or more annotators in association with an identifier of the electronic document in a predefined database; searching, in response to receiving the request, the database to identify similar annotators to the one or more annotators of the requested electronic document; and returning the identifiers of one or more documents from the database that are associated with the similar annotators. [0060]-[0061] describes that an update process can periodically locate documents linked to a primary document, where the domain annotators can be used to analyze the documents.
Claim 20 recites a system which carries out the method of Claim 13, and is similarly rejected.
With regard to Claim 21, Fink teaches that the context information includes user profile information indicating a state of the user. [0023] describes that a profile describes the state of the user with regard to age, location, education, etc. It would have been obvious to one of 
With regard to Claim 22, Fink teaches that the state of the user is obtained from a user communication. [0022] describes that email can be analyzed in order to determine author demographics. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Fink with Dettinger, to improve the quality of the annotation process.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dettinger, in view of Fink, and in view of Berajawala, et al., U.S. PGPUB No. 2016/0147399 (“Berajawala”).
Dettinger and Fink teach the elements of Claim 1, as described above. Berajawala teaches that associating the selected annotator comprises physically including the annotator into the electronic document. [0056] describes that the system can transmit to a user a document, included with which are scripts and other metadata which enable annotations to be applied and displayed to a user, thereby providing an annotator included with the document that applies annotations in an interface.
It would have been obvious to one of ordinary skill in the art at the time this application was filed to combine Berajawala with Dettinger and Fink, in order to enable collaborative viewing and editing of annotations over the Internet and thereby provide additional beneficial uses for annotation programs.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dettinger, in view of Fink, and in view of Moskowitz, et al., U.S. PGPUB No. 2019/0079922 (“Moskowitz”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Moskowitz with Dettinger and Fink. Moskowitz describes methods for sensing current user mental state, and using that state to annotate or otherwise alter documents a user sends, thereby improving user experience by better conveying emotion through textual communication. Therefore, one of skill in the art would seek to combine elements of Moskowitz with Dettinger and Fink, in order to improve user experience in textual communication.

Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds for rejecting the claims, as the newly cited Fink reference cures any deficiencies in the previous art of record in showing the claims to be obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
3/25/2021